Citation Nr: 9932671	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-47 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO that granted claims of service connection for a left knee 
disability and low back strain, and denied claims of service 
connection for headaches and a right knee disability.  The 
veteran submitted a notice of disagreement (NOD) with respect 
to the denials of service connection and the noncompensable 
rating assigned for the low back.

With respect the issue of evaluation of the low back strain, 
it should be pointed out that an appeal to the Board is 
initiated by filing a NOD, as the veteran did.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.201 (1999).  
Then, after a statement of the case (SOC) is issued, the 
appeal is completed by filing a substantive appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.202 (1999).  
Although a NOD was received from the veteran in August 1996, 
and a SOC on this issue was sent to the veteran in October 
1996, no substantive appeal was thereafter submitted.  
Consequently, the veteran did not perfect an appeal of the 
evaluation issue.  The only issues remaining before the Board 
are the service connection claims.  Id.  


FINDINGS OF FACT

1.  No competent medical evidence has been presented to link 
any current headaches to the veteran's military service.

2.  No competent medical evidence has been presented to link 
any current right knee disability to the veteran's military 
service.



CONCLUSION OF LAW

The claim of service connection for headaches or a right knee 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Headaches

In the present case, the Board finds that the veteran's claim 
of service connection for headaches is not well grounded.

The veteran contends that her headaches began in service.  An 
August 1992 pre-enlistment examination report and a July 1995 
separation examination report are negative for any reference 
to a headache disorder.  The remaining service medical 
records show that, in July 1993, the veteran was seen for 
complaints of headaches.  The impression was probable viral 
syndrome.  Upon follow-up two days later, the veteran 
complained of frequent bad headaches.  In her report of 
medical history in conjunction with her separation 
examination in July 1995, she reported having had severe 
headaches for the previous six to seven months.  In 
August 1995, she complained of having had headaches for the 
previous three days.

Thereafter, at a November 1995 VA neuropsychiatric 
examination, the veteran gave a history of headaches that 
began one and a half years ago.  She reported that her 
headaches occurred in cycles, where she might not get one for 
a couple of weeks but then would get three to four headaches 
a week for a couple of weeks.  Neurologic review was 
negative.  Headaches were diagnosed.  The VA examiner did not 
provide an opinion regarding the onset of the veteran's 
headaches.

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although the 
November 1995 VA examiner found that the veteran had 
headaches, the examiner did not relate such disability to any 
problem the veteran was treated for in service.  In short, no 
competent medical evidence has been presented to show that 
the veteran currently suffers from headaches that are 
attributable to her military service or to continued symptoms 
since service.  The Board has considered the veteran's 
written statements regarding the onset of such disorder.  
However, while she is competent to provide information 
regarding the symptoms she currently experiences and has 
experienced since military service, there is no indication 
that she is competent to comment upon etiology or time of 
onset.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  Although the veteran was found to 
have a headache disorder after service, the Board is not in a 
position to speculate that the complaints of headaches for 
which the veteran was treated during service were in fact for 
the very same disability diagnosed as headaches following 
service.  Consequently, absent the presentation of competent 
medical evidence showing a link between any current headaches 
and her military service or continued symptoms since service, 
the veteran's claim may not be considered well grounded and 
must be denied.

Right Knee

Turning to the issue of entitlement to service connection for 
a right knee disability, the Board also finds that this claim 
is not well grounded.  The veteran's service medical records 
show that her August 1992 pre-enlistment examination report 
was negative for a diagnosis pertaining to a right knee 
disability.  The remaining service medical records show that, 
in April 1994, she was seen for complaints of chronic right 
knee pain.  The impression was patella 
subluxation/dislocation.  A July 1995 separation examination 
report noted that she had chronic recurrent patella 
subluxation.  In her report of medical history, the veteran 
reported having had swollen joints in both knees since 
dislocating a knee in basic training and having had [left 
knee] surgery in August 1994.  Later that same month, she was 
seen for complaints of right knee pain.  She reported that 
she had fallen down steps and twisted her knee outward, 
causing a popping sound.  It was noted that she walked with a 
limp.  It was further noted that she had edema and ecchymosis 
over and around the kneecap.

Thereafter, at a November 1995 VA examination, the veteran 
reported that, at times, she had throbbing pain in her right 
knee, which was similar to her left knee problems.  She 
reported that her right knee had not been operated on in 
service.  She noted that a change in the weather bothered her 
knees.  Examination of the right knee revealed that the 
veteran had mild genu recurvatum.  Range of motion was 
normal.  Stability was normal.  X-rays of the right knee 
revealed no significant pathological findings.  The diagnoses 
included genu recurvatum of the right knee which was thought 
to be probably congenital in nature.  

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences any right knee 
disability that is attributable to military service.  While 
the November 1995 VA examiner found that she had a current 
right knee disability, the examiner did not relate such 
disability to the veteran's period of military service 
including her complaints of right knee pain or her noted 
problems with subluxation and dislocation during service.  
The Board has considered the veteran's written statements 
regarding the onset of her right knee disability.  Although 
she has expressed her opinion as to the etiology of the 
claimed disability, her lay opinion on this medical question 
does not suffice.  See Layno, 6 Vet. App. at 470; Grottveit, 
5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 494-95.  
Although the veteran was found to have genu recurvatum after 
service, the Board is not in a position to speculate that the 
post-service genu recurvatum is linked to the complaints of 
right knee pain or subluxation/dislocation for which the 
veteran was seen in service.  Consequently, absent the 
presentation of competent medical evidence showing a link 
between any current right knee disability and service, or 
between continued symptoms since service and current 
disability, the veteran's claim may not be considered well 
grounded and must be denied.


ORDER

Service connection for headaches is denied.

Service connection for a right knee disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

